Citation Nr: 1040149	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to July 1951.  
He died in June 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

A March 2009 Board decision denied the appellant's claim of 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 and remanded (for further 
development) the issue of entitlement to service connection for 
the cause of the Veteran's death.

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2008; a 
transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on June 
[redacted], 2006, of respiratory arrest due to renal failure due to heart 
failure.


2.  At the time of the Veteran's death, service connection was in 
effect for 1) residuals of gunshot wound, left ankle, rated 40 
percent disabling; 2) residuals of gunshot wound, left leg, rated 
30 percent disabling; 3) gunshot wound, left upper abdomen, rated 
10 percent disabling; 4) gunshot wound anterior, posterior chest, 
rated 10 percent disabling; 5) gunshot wound, left side neck, 
rated 10 percent disabling; and 6) residuals of hepatitis, rated 
10 percent disabling.  At the time of the Veteran's death, he was 
in receipt of a total (100 percent) rating for compensation 
purposes based on individual unemployability, from October 31, 
2001, due to the aforementioned service-connected disabilities.

3.  A respiratory, renal or heart disability was not manifested 
during the Veteran's service or in the first postservice year, 
and there is no competent evidence linking any such disability to 
the Veteran's period of active service.

4.  The competent medical evidence fails to establish a link 
between the Veteran's death and his service or his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2006 and June 2007 the 
appellant was informed of the evidence and information necessary 
to substantiate the claim for service connection for the cause of 
the Veteran's death claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that she 
should submit if she did not desire VA to obtain such evidence on 
her behalf.  In June 2007 the appellant received notice regarding 
the assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In specific consideration of the claim of service connection for 
the cause of the Veteran's death, the Board notes that the VCAA 
letters did not include a statement of the conditions for which 
the Veteran was service connected at the time of his death, as 
required by Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  
However, this deficiency is not prejudicial.  Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  In this regard, a 
review of the documents of record, including the appellant's 
statements, reveals that she had actual knowledge of the 
information and evidence necessary to substantiate her claim, and 
knowledge of the Veteran's service-connected disabilities and the 
need for evidence demonstrating the impact of the Veteran's 
service-connected disabilities on his death.  The Board also 
notes that the appellant received copies of the October 2006 
rating decision, June 2007 statement of the case, March 2009 
Board decision, and the May 2010 VHA opinion request; these 
documents noted the disabilities for which the Veteran had been 
service-connected for at the time of his death.  The Board notes 
that the appellant is represented in this case, and neither the 
appellant nor her representative have made any allegations 
concerning VA's duty to notify or assist in this case.  In short, 
the appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim such that the 
essential fairness of the adjudication is not affected.  Gordon 
v. Nicholson, 21 Vet. App. 270, 282-83 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  In 
this case, because not every element of VCAA notice was given 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  However, the Board notes that a VCAA 
timing defect can be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the 
Board finds that the defect with respect to the timing of the 
VCAA notice was harmless error.  The claim has been readjudicated 
and the appellant has been provided with every opportunity to 
submit evidence and argument in support of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private and VA treatment records, including 
terminal hospital records.  VA has obtained a medical opinion 
that has addressed the medical matters presented by this appeal.  
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that there has been substantial compliance with 
its March 2009 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The appellant has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  VA's 
duties to notify and assist are met, and the Board will address 
the merits of the claim.

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty in active service, 
or for aggravation in line of duty in active service of a 
preexisting injury suffered or disease contracted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be 
presumed for certain chronic diseases if they become manifest to 
a compensable degree within a year after the veteran's discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's certificate of death provides that the cause of 
death was respiratory arrest due to renal failure due to heart 
failure.  At the time of the Veteran's death, service connection 
was in effect for 1) residuals of gunshot wound, left ankle, 
rated 40 percent disabling; 2) residuals of gunshot wound, left 
leg, rated 30 percent disabling; 3) gunshot wound, left upper 
abdomen, rated 10 percent disabling; 4) gunshot wound anterior, 
posterior chest, rated 10 percent disabling; 5) gunshot wound, 
left side neck, rated 10 percent disabling; and 6) residuals of 
hepatitis, rated 10 percent disabling.

The Veteran's surviving spouse asserts that the Veteran's 
service-connected residuals of hepatitis led to difficulties with 
his liver, which led to anemia, which, in turn, caused the renal 
failure that caused his death.

The Veteran's April 1948 service entrance examination noted a 
systolic murmur.  The Board observes that the Veteran's service 
treatment records, including the April 1951 Physical Evaluation 
Board, contain no complaints, treatment for, or findings of 
respiratory, renal, or heart disability, and none of these 
disabilities were manifested in the first postservice year.

In an effort to address the appellant's contentions, in May 2010 
a VA physician was asked to review the Veteran's claims file and 
address the question of whether the Veteran's death from 
respiratory arrest, due to renal failure, as a consequence of 
heart failure, was due to service, including his service-
connected disabilities.  In a response received in July 2010, the 
VA physician stated, in pertinent part, as follows:

Within the chart there is evidence that the 
[Veteran] did most likely have serum 
hepatitis B when at Walter Reed Hospital 
(supported by multiple positive Hepatitis B 
core ABs performed in the 2000's) however, 
he had a negative Hepatitis B AB (he was 
not immune to hepatitis B) in addition to a 
negative Hepatitis B Ag (suggesting no 
continuing active disease) especially since 
he had normal liver tests until just before 
he expired.  In addition he had a negative 
Hepatitis C AB (suggesting he did not have 
hepatitis C).  In addition, the Veteran 
appellate underwent an EGD in the early 
2000's revealing no evidence of varices and 
only gastritis suggesting the absence of 
portal hypertension (found in chronic liver 
disease).  In addition, except preceding 
his gallbladder surgery and in the time 
preceding his demise his liver tests were 
normal not demonstrating any significant 
hepatic damage or dysfunction or chronic 
inflammation.  His ferritin was 
significantly elevated because he was 
receiving multiple transfusions for his 
myelodysplasia induced thrombocytopenia and 
anemia.

His liver tests became significantly 
abnormal when his right sided congestive 
heart failure worsened in association with 
sepsis and renal failure.  Therefore, it is 
highly suggestive that any hepatic 
dysfunction was not causal, even in part.  
It is more likely than not that there was 
no causal connection and that it did not 
contribute substantially or materially to 
the above stated death.

The Board here observes that in July 2009 a VA physician in like 
manner essentially stated that the Veteran's multiple service-
connected gunshot wound disabilities and hepatitis were not 
likely related to the Veteran's death.  The Board observes that 
the opinions from the VA examiners are uncontradicted.  In sum, 
the competent medical evidence fails to establish a link between 
the Veteran's death and his service or service-connected 
disabilities.

While the Board acknowledges the appellant's belief in a causal 
connection between the Veteran's death and his service-connected 
disability, she is not competent to offer an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The "benefit of the doubt" rule does not apply because 
the preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


